The opinion of the court was delivered by
Lowrie, C. J.
We meant as we spoke, when we said on several former occasions, that we could not undertake to decide, as matter of law, how far the limits of an actual village might be regarded as extending, in incorporating it into a borough; but ’certainly we did not suppose that what we then said, would ever be considered as sanctioning such a stretch of an Act of Assembly as this. Why, here is ground enough to admit the plot of the city of Philadelphia, as it was before its late extension, and several respectable villages besides. It is a town or village that may be thus incorporated; and here is a little scattered cross-roads village that fancies that its true dimensions include several large farms lying around it, and gets an order to incorporate them land it into a borough. The fundamental mistake consists in supposing that any more than the village proper, with its proper territory, can be incorporated. All this land is not a village. We can declare this as matter of law, just as well as we can say as matter of law, that a river is not a lake, or a township is not a county; for it is merely declaring the meaning of words in a law.
And it is quite unjust to give a village such an extension; for this puts all the farm-lands around it in the power of the real villagers, to tax them as they please, and expend all the tax for themselves. Experience does not justify us in presuming that such power would be justly exercised, when it can be exercised selfishly.
Order reversed, at the costs of the applicants for incorporation.